Title: To Thomas Jefferson from Richard Willson, 21 August 1803
From: Willson, Richard
To: Jefferson, Thomas


            
              
                Sir
              
              Washington Augt. 21. 1803
            
            It is with surprise that I observe the friends of Government destitute of a Coffee House or Hotel to assemble at, on Capitol Hill, at a period when the opposite party are supporting the only House with energy & spirit. 
            I have formed the plan of opening a National Coffee House and Hotel, on the Hill for the entertainment of the Republican friends, and my finances having continued totally deranged since my application for the appointment of Librarian, on the recommendation of Mr. Wright and Mr. Nicholson, added to the misfortune I experienced a few weeks past of losing my little all in a gale of wind. I am impelled to solicit a small loan from your Excellency & Secretarys and such Gentlemen as may be induced by their benevolence to patronise the undertaking.   And as the day on which Congress is to convene is so near at hand as to render promptitude in preparation necessary, that circumstance will I hope excuse me for addressing you on the subject, instead of waiting on you personally to obtain your signature and advance. Any loan from 10 to 50 dollars returnable with Interest in 12 months, will be gratefully received. 
            I have the honor to be, your Excellencys most Obed. & most Hum Servt
            
              
                Richard Willson
              
            
          